Citation Nr: 1602830	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from February 1969 to February 1973; April 1991 to July 1991; and February 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In August 2015, the Veteran participated in a videoconference hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing was prepared and added to the record.   


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of the VA's duty to notify or assist is necessary.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.

The Veteran asserts that he has obstructive sleep apnea that is aggravated by his service-connected PTSD.  He testified at the Board hearing that he frequently has nightmares due to his PTSD and that he will pull off his CPAP machine, causing labored breathing.  The Veteran also noted that the combination of flashbacks and nightmares from PTSD as well as his breathing difficulties keep him from having a good night's sleep, causing daytime drowsiness and moodiness.  He asserted that he gets five hours of interrupted sleep per night.  

With respect to a current disability, the Veteran underwent a sleep study in July 2010 that showed obstructive sleep apnea; at the time the doctor recommended that the Veteran use a CPAP machine.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether the Veteran's obstructive sleep apnea was caused or aggravated by a service-connected disability, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In April 2012 the Veteran underwent VA examination, and the VA examiner opined that the Veteran's sleep apnea was due to obesity, and that there were no current studies linking obstructive sleep apnea and exposure to environmental hazards.  This opinion is provided limited probative weight because it provided minimal rationale and did not address whether the Veteran's PTSD may have affected his obstructive sleep apnea.  

In October 2015 the Veteran submitted two opinions from private physicians.  The first opinion was from the Veteran's private physician's assistant, who opined that the Veteran's PTSD may have a direct impact on his obstructive sleep apnea.  The second opinion was from the Veteran's private physician (who specializes in sleep medicine), and the opinion stated that the Veteran's PTSD will adversely affect his obstructive sleep apnea.  The first opinion is speculative, but the second opinion is provided great probative weight.  The Board notes that this opinion is from a specialist familiar with the Veteran.  Additionally, this opinion is consistent with the Veteran's own description of his symptoms regarding how nightmares and breathing difficulties affect his sleep.  This opinion is also consistent with the buddy statements provided by the Veteran's wife and fellow service members describing the Veteran's difficulty sleeping and loud snoring.  Given these reasons, the Board affords the private treatment provider's opinion great probative weight.

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.  Therefore, service connection obstructive sleep apnea is granted.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  








ORDER

Entitlement to service connection for obstructive sleep apnea secondary to service-connected PTSD is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


